         Case 1:17-cr-00243-SHS Document 385 Filed 03/11/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York
                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007



                                                   March 11, 2019

BY ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Michael Finocchiaro, 17 Cr. 243 (SHS)

Dear Judge Stein:

       The Government respectfully submits this joint letter to request an adjournment of the
sentencing of Michael Finocchiaro, currently set for March 27, 2019. The Probation Department
has asked the parties for additional information before it can make its first disclosure of the
Presentence Report. Accordingly, the parties request a brief adjournment of the sentencing date
and for sentencing submissions. The Government understands that April 30, 2019 at noon might
be a convenient time for the Court and respectfully requests an adjournment to that date.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York


                                               By: __________________________
                                                   Kiersten A. Fletcher
                                                   Benet J. Kearn ey
                                                   Robert B. Sobelman
                                                   Assistant United States Attorneys
                                                   (212) 637-2238 / 2260 / 2616


Cc: Michael Cibella, Esq. (by ECF)
